                        Case 5:20-cv-01280-G Document 19 Filed 03/23/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Western District of Oklahoma


     EVA KOPADDY, as Personal Representative                            )
      of the Estate of Ronald Given, Deceased,                          )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. CIV-20-01280-G
                                                                        )
    MASON WILSON, individually and in his official                      )
      capacity Chief of Police of the Shawnee                           )
                Police Department                                       )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MASON WILSON, individually and in his
                                           official capacity aChief of Police
                                           6 W 9th St,
                                           Shawnee, OK 74801
                                           (405) 273-2121



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ronald “Skip” Kelly, OBA # 4937
                                           Two Broadway Executive Park
                                           205 NW 63rd, Suite 150
                                           Oklahoma City, OK 73116
                                           (405) 235-1976
                                           kellyron01@yahoo.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT
                                                                                                  10:10 am, Mar 23, 2021

Date:
                                                                                            Signature of Clerk or Deputy Clerk
Case 5:20-cv-01280-G Document 19 Filed 03/23/21 Page 2 of 2
